UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1724



OROBOLA OLADOKUN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-348-717)


Submitted:   February 28, 2005             Decided:   March 17, 2005


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Babatunde A. Irukera, Olusola Oyeyemi, Chicago, Illinois, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Anthony
W. Norwood, Senior Litigation Counsel, Joshua E. Braunstein, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Orobola    Oladokun,    a   native     and   citizen    of   Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”) denying her motion to reopen.            The Board denied

the motion because it was untimely and she failed to show her

counsel’s    conduct    was    prejudicial.        The   Board    further   noted

Oladokun did not challenge the central issue resulting in the

denial of her application for suspension of deportation.                  Because

Oladokun’s    brief    filed   in   this   court    does   not    challenge   the

dispositive issues with respect to the denial of her motion to

reopen, she has abandoned these issues.             See United States v. Al-

Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).                  Accordingly,

this court will not review the issues.             The petition for review is

denied.     We also deny the motion for summary affirmance.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                     - 2 -